                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR18-0238-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    TY LEE TREDDENBARGER,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to continue sentencing
18   hearing (Dkt. No. 35). Finding good cause, the motion is GRANTED. The current sentencing
19   hearing scheduled for March 12, 2019 is hereby VACATED, and continued to May 21, 2019 at
20   10:00 a.m.
21          DATED this 4th day of March 2019.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     CR18-0238-JCC
     PAGE - 1
